Exhibit 10.1

 

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT

 

AMENDMENT NO. 6, dated as of May 4, 2016 (this “Amendment”), by and among
IMMUCOR, INC., a Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS
B INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantors, the
Revolving Credit Lenders, and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, dated as of
August 19, 2011 (as amended by Amendment No. 1 on August 21, 2012, as further
amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as further
amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, as further
amended by Amendment No. 5 on December 9, 2015, and as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
among the Borrower, Holdings, Citibank, N.A., as administrative agent and as
collateral agent under the Loan Documents, Swing Line Lender and L/C Issuer,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and the other parties from time to time party
thereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

WHEREAS, the Borrower desires to decrease the aggregate principal amount of the
Revolving Credit Commitments on the terms set forth herein;

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower desires
to amend the Credit Agreement to establish Extended Revolving Credit Commitments
(to amend the Revolving Credit Commitments existing immediately prior to the
Amendment No. 6 Effective Date) under Extended Revolving Credit Facilities on
the terms set forth herein and each Revolving Credit Lender has delivered a
signature page hereto;

 

WHEREAS, pursuant to Section 10.01(g)(2) of the Credit Agreement, the Borrower
desires to make certain other amendments to the Credit Agreement which directly
affect the Revolving Credit Lenders on the terms set forth herein and each
Revolving Credit Lender has delivered a signature page hereto;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.     Amendments Relating to Revolving Credit Commitments.

 

Effective as of the Amendment No. 6 Effective Date, the Credit Agreement is
hereby amended as follows (it being understood and agreed that the amendments
contained in Sections 1(b)(iii) through (1)(b)(vii), 1(b)(ix), 1(b)(xii), 1(e),
1(g) and 1(i) below will become effective immediately after the effectiveness of
the remainder of the amendments in Section 1 below):

 

(a)     The Preamble of the Credit Agreement is hereby amended and restated by
inserting the words “(as amended by Amendment No. 1 on August 21, 2012, as
further amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as
further amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, as
further amended by Amendment No. 5 on December 9, 2015, and as further amended
by Amendment No. 6 on May 4, 2016),” following the words “August 19, 2011” in
lieu of the parenthetical that follows such words.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

 

(i)     “Amendment No. 6” means Amendment No. 6 to this Agreement dated as of
May 4, 2016.

 

(ii)     “Amendment No. 6 Effective Date” means May 4, 2016, the date on which
all conditions precedent set forth in Section 3 of Amendment No. 6 are
satisfied.

 

(iii)    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

 

(iv)    “Bail-In Legislation” means with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

(v)     “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

(vi)    “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

(vii)   “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

(viii)   “Eligible Cash” shall mean funds of the Borrower and the Restricted
Subsidiaries not constituting (a) proceeds of the issuance of (or contributions
in respect of) Equity Interests of the Borrower, (b) proceeds of Indebtedness
incurred by the Borrower or any of the Restricted Subsidiaries after the
Amendment No. 6 Effective Date (other than the proceeds of Revolving Credit
Loans or Swing Line Loans) or (c) proceeds of Dispositions and Casualty Events.

 

 
-2-

--------------------------------------------------------------------------------

 

  

(ix)     “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

(x)     “Material Indebtedness” means any Funded Debt (other than intercompany
debt and the Revolving Credit Loans) with an aggregate principal amount in
excess of $10,000,000, which, for the avoidance of doubt, shall include any Term
Loan Extension Debt.

 

(xi)     “Term Loan Extension Debt” means any Indebtedness incurred after the
Amendment No. 6 Effective Date in the form of term loans, whether consisting of
Other Term Loans, Extended Term Loans, Replacement Term Loans, term loans
incurred pursuant to a Repricing Transaction, or otherwise, in each case which
such Indebtedness (i) amends, extends, replaces, refinances, or with respect to
which the application of the proceeds therefrom otherwise results in the
prepayment of, the Term B-2 Loans outstanding as of the Amendment No. 6
Effective Date and (ii) has a maturity date occurring after August 19, 2018.

 

(xii)    “Write-Down and Conversion Powers” means with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

(c)     Clause (b) of the definition of “Adjusted Eurodollar Rate” in Section
1.01 of the Credit Agreement is hereby amended by inserting the following
language at the end of such clause (b):

 

“, and, solely with respect to Revolving Credit Loans, 0.00% per annum”.

 

(d)     The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following language at the end of
such definition:

 

“; provided, further, that with respect to the Applicable Rate for Revolving
Credit Loans, if in the case of term loans which constitute Term Loan Extension
Debt, the interest rate margin (excluding, for the avoidance of doubt, the
application of any index rate, including interest rate floors, or fees,
including original issue discount, upfront fees or commitment fees) applicable
to such Term Loan Extension Debt is greater than the appropriate Applicable Rate
(excluding, for the avoidance of doubt, the application of any index rate,
including interest rate floors, or fees, including original issue discount,
upfront fees or commitment fees), payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Revolving Credit Loans, the Applicable Rate with respect to the Revolving Credit
Loans shall be increased from and after the date of the incurrence of the
applicable Term Loan Extension Debt so as to cause such Applicable Rate to equal
the interest rate margin then applicable to such Term Loan Extension Debt”.

 

 
-3-

--------------------------------------------------------------------------------

 

  

(e)     Clause (iv) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended by (1) deleting the word “or” immediately
preceding such clause (iv) and (2) replacing such clause (iv) in its entirety
with the following:

 

“(iv) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender or (v) in the case of a Revolving Credit Lender, such Revolving
Credit Lender is the subject of a Bail-in Action”.

 

(f)     Clause (i) of the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended by replacing such clause (i) in its entirety
with the following:

 

“(i) with respect to each of the Revolving Credit Facilities, the earliest of
(u) if the Maturity Date of any portion of the Term B-2 Loans outstanding on the
Amendment No. 6 Effective Date has not been extended by May 19, 2018, to a date
later than August 19, 2018, May 19, 2018, (v) February 19, 2020, (w) the date
that is ninety (90) days prior to any applicable maturity date, occurring after
October 19, 2018, with respect to any Material Indebtedness (including to the
extent any such maturity date occurs prior to October 19, 2018 if such Material
Indebtedness remains in payment default as of October 19, 2018), (x) if the
Borrower incurs Incremental Loans, establishes Incremental Commitments or
otherwise incurs Incremental Equivalent Debt pursuant to the capacity provided
by subclause (x) of the third sentence of Section 2.14(a) of the Credit
Agreement, whether through Section 2.14 of the Credit Agreement or through
Section 7.03(r) of the Credit Agreement, the date of such incurrence or
establishment, provided that if such incurrence or establishment occurs on or
prior to August 19, 2017, the Maturity Date of the Revolving Credit Facility
shall be August 20, 2017, (y) if (A) the Borrower incurs any Term Loan Extension
Debt and in connection with such incurrence, either (X) all principal, interest,
and other Obligations (other than contingent indemnification obligations not yet
accrued and payable) owing in respect of the Term B-2 Loans outstanding as of
the Amendment No. 6 Effective Date is not prepaid in full with the proceeds of
such Term Loan Extension Debt or (Y) the Maturity Date in effect with respect to
the entire aggregate principal amount of the Term B-2 Loans outstanding on the
Amendment No. 6 Effective Date is not extended thereby (any portion of such Term
B-2 Loans remaining outstanding with a Maturity Date of August 19, 2018, the
“Stub Portion of Term Loan B-2 Debt”) and (B) the Borrower uses Eligible Cash to
repay all or a portion of the Stub Portion of Term Loan B-2 Debt at a time when
there are any outstanding Revolving Credit Loans or Swing Line Loans (any such
use of Eligible Cash, an “Improper Use”), the date of such Improper Use,
provided that if such Improper Use occurs on or prior to August 19, 2017, the
Maturity Date of the Revolving Credit Facility shall be August 20, 2017, and (z)
if (A) the Borrower incurs any Term Loan Extension Debt, (B) any negative
covenant in the definitive documentation for such Term Loan Extension Debt is
more restrictive to the Borrower and its Restricted Subsidiaries than the
covenants in Article VII (other than the covenant in Section 7.05(j)(iii))
(except for any such negative covenant applicable only to periods after the
Latest Maturity Date applicable to the Revolving Credit Commitments at the time
such Term Loan Extension Debt is incurred), and (C) the Borrower has not offered
to consent to an amendment to this Agreement (which such amendment shall not
require a consent fee to be paid to any Lender signatory thereto) that would
amend this Agreement, on or prior to the date such Term Loan Extension Debt is
incurred, such that the covenants in Article VII (other than the covenant in
Section 7.05(j)(iii)) that apply to the Revolving Credit Facilities are at least
as restrictive as any such negative covenant in the definitive documentation for
any such Term Loan Extension Debt, the date such Term Loan Extension Debt is
incurred, provided that if such incurrence of Term Loan Extension Debt occurs on
or prior to August 19, 2017, the Maturity Date of the Revolving Credit Facility
shall be August 20, 2017,”.

 

 
-4-

--------------------------------------------------------------------------------

 

  

(g)     Section 2.17(a)(i)(b) of the Credit Agreement is hereby amended by
inserting the following language at the beginning of such Section 2.17(a)(i)(b):

 

“subject to Section 10.24,”.

 

(h)     Section 7.13 of the Credit Agreement is hereby amended by inserting the
following clause (c) at the end of such Section 7.13:

 

“(c)     If Term Loan Extension Debt is incurred by the Borrower, any financial
maintenance covenant in the definitive documentation for such Term Loan
Extension Debt shall be no more restrictive to the Borrower and its Restricted
Subsidiaries than the covenant in Section 7.13(a) (except for any such financial
maintenance covenant applicable only to periods after the Latest Maturity Date
applicable to the Revolving Credit Commitments at the time such Term Loan
Extension Debt is incurred), unless the Borrower has offered to consent to an
amendment to this Agreement (which such amendment shall not require a consent
fee to be paid to any Lender signatory thereto) that would amend this Agreement,
on or prior to the date such Term Loan Extension Debt is incurred, so as to
cause the covenant in Section 7.13(a) to be at least as restrictive as any such
financial maintenance covenant in the definitive documentation for any such Term
Loan Extension Debt.”

 

(i)     Article X of the Credit Agreement is hereby amended by inserting the
following Section 10.24 at the end of such Article X:

 

“Section 10.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each Loan Party, Revolving Credit Lender, Swing Line Lender and L/C Issuer
acknowledges that any liability of any Revolving Credit Lender, Swing Line
Lender or L/C Issuer that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Revolving Credit Lender, Swing Line Lender or L/C Issuer
that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

 
-5-

--------------------------------------------------------------------------------

 

  

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

Section 2.     Representations and Warranties.

 

Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 6 Effective Date that:

 

(a)     Before and after giving effect to this Amendment, the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the Amendment No. 6 Effective Date as though made
on and as of the Amendment No. 6 Effective Date; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.

 

(b)     At the time of and after giving effect to this Amendment, no Default
exists, or would result from this Amendment.

 

Section 3.     Conditions to Effectiveness.

 

This Amendment shall become effective on the date (the “Amendment No. 6
Effective Date”) on which each of the following conditions is satisfied:

 

(a)     The Administrative Agent’s receipt of counterparts of this Amendment
executed by (1) each Loan Party, (2) the Administrative Agent, the L/C Issuer,
and the Swing Line Lender, and (3) each Revolving Credit Lender, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified.

 

(b)     The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

 

(1)     an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan Parties
and (ii) Bryan Cave LLP, Georgia counsel to the Loan Parties, each dated the
Amendment No. 6 Effective Date and addressed to the Administrative Agent and the
Lenders, in a form reasonably satisfactory to the Administrative Agent;

 

 
-6-

--------------------------------------------------------------------------------

 

  

(2)     (A) certificates of good standing (to the extent such concept exists in
such Loan Party’s state of organization) certified as of a recent date by the
secretary of state of the state of organization of each Loan Party, and (B) a
certificate of a Responsible Officer of each Loan Party dated the Amendment No.
6 Effective Date and certifying (I) to the effect that (w) attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization of such Loan Party certified as of a recent date by the secretary
of state of the state of its organization and that such certificate or articles
are in full force and effect, or, with respect to each Loan Party other than the
Borrower, in the alternative, certifying that such certificate or articles of
incorporation or organization have not been amended or otherwise modified since
(i) with respect to Holdings and Bioarray Solutions Ltd., March 22, 2013, (ii)
with respect to Immucor GTI Diagnostics, Inc., Immucor Holdings, Inc., Immucor
Transplant Diagnostics, Inc. and Immucor GTI Diagnostics Holding Company, April
26, 2013, and (iii) with respect to Sirona Genomics, Inc., April 12, 2016, and
that such certificate or articles are in full force and effect, (x) attached
thereto is a true and complete copy of the by-laws or operating agreements of
each Loan Party as in effect on the Amendment No. 6 Effective Date, or, with
respect to each Loan Party other than the Borrower, in the alternative,
certifying that such by-laws or operating agreements have not been amended or
otherwise modified since (i) with respect to Holdings and Bioarray Solutions
Ltd., March 22, 2013, (ii) with respect to Immucor GTI Diagnostics, Inc.,
Immucor Holdings, Inc., Immucor Transplant Diagnostics, Inc. and Immucor GTI
Diagnostics Holding Company, April 26, 2013, and (iii) with respect to Sirona
Genomics, Inc., April 12, 2016 and (y) attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or members, as
applicable, of each Loan Party authorizing the execution, delivery and
performance of this Amendment by such Loan Party, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, and
(II) as to the incumbency and specimen signature of each officer executing this
Amendment on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificates pursuant to this clause (B); and

 

(3)     a certificate signed by a Responsible Officer of the Borrower certifying
that (x) before and after giving effect to this Amendment, the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the Amendment No. 6 Effective Date as though made
on and as of the Amendment No. 6 Effective Date; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date and (y) at the time of and after giving effect to this
Amendment, no Default exists, or would result from this Amendment.

 

 
-7-

--------------------------------------------------------------------------------

 

  

(c)     All fees and expenses due to the Administrative Agent and the Lenders
(including, without limitation, pursuant to Section 5 hereof) required to be
paid on or prior to the Amendment No. 6 Effective Date and invoiced at least two
(2) Business Days prior to the Amendment No. 6 Effective Date shall have been
paid.

 

(d)     To the extent reasonably requested by a Revolving Credit Lender in
writing not less than five (5) Business Days prior to the Amendment No. 6
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower and the other Loan Parties required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 6 Effective Date and such notice shall be conclusive and binding.

 

Section 4.     Commitment Reduction; Agreement in Respect of Maturity Date

 

The Borrower hereby irrevocably requests, effective immediately on the Amendment
No. 6 Effective Date, pursuant to Section 2.06(a) of the Credit Agreement, that
the Dollar Revolving Credit Commitments and the Alternative Currency Revolving
Credit Commitments be permanently reduced pursuant to the schedule set forth on
Annex A hereto. Such reduction shall result in the Revolving Credit Commitments
being held by each of the Revolving Credit Lenders (and their permitted
assignees) as set forth on Annex A. The Administrative Agent hereby confirms
this paragraph constitutes the notice required for such permanent reduction
under Section 2.06(a) of the Credit Agreement.

 

The Revolving Credit Lenders (and their permitted assignees) hereby agree that
they will agree to any amendment of the Credit Agreement which provides that
clauses (i)(x), (i)(y) and (i)(z) of the definition of Maturity Date may be
amended by a vote of the Required Facility Lenders under the Revolving Credit
Facility to the extent requested by the Borrower.

 

Section 5.     Expenses.

 

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.

 

 
-8-

--------------------------------------------------------------------------------

 

  

Section 6.     Interest Period; Obligations.

 

For the avoidance of doubt, after giving effect to this Amendment, it is further
acknowledged and agreed by the parties hereto that all outstanding Revolving
Credit Loans on the Amendment No. 6 Effective Date will have the Type of Loan
and Interest Period specified in the original Request for Credit Extension
delivered in connection with such Revolving Credit Loans (notwithstanding the
required periods set forth in the definition of Interest Period) and will
constitute “Obligations” under the Credit Agreement and the other Loan Documents
and shall have the same rights and obligations under the Credit Agreement and
Loan Documents as the Revolving Credit Loans before giving effect to Amendment
No. 6, except as expressly modified by Amendment No. 6.

 

Section 7.     Counterparts.

 

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

Section 8.     Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

Section 9.     Headings.

 

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

Section 10.   Reaffirmation.

 

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

 

 
-9-

--------------------------------------------------------------------------------

 

  

Section 11.   Effect of Amendment; References to the Credit Agreement.

 

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Amendment
No. 6 Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Amendment No. 6 Effective Date, the Credit Agreement as amended
hereby. For the avoidance of doubt, this Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

Section 12.   Lender Signatures.

 

Each Lender that executes a signature page to this Amendment shall be deemed to
have approved this Amendment. Each Lender signatory to this Amendment agrees
that such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Amendment, but agrees that a copy of such signature page
may be delivered to the Borrower and the Administrative Agent.

 

 

[Remainder of page left intentionally blank]

 

 
-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

IVD INTERMEDIATE HOLDINGS B INC.,

 

 

as Holdings

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

                  IMMUCOR, INC.,     as the Borrower                     By:    
    Name:       Title:                     BIOARRAY SOLUTIONS LTD.,    



as a Subsidiary Guarantor

                    By:         Name:       Title:                     IMMUCOR
GTI DIAGNOSTICS, INC.,     as a Subsidiary Guarantor                     By:   
      Name:       Title:  

  

 
[SIGNATURE PAGE TO AMENDMENT NO. 6]

--------------------------------------------------------------------------------

 

 

  IMMUCOR HOLDINGS, INC.,     as a Subsidiary Guarantor                     By:
        Name:       Title:                     IMMUCOR TRANSPLANT DIAGNOSTICS,
INC.,     as a Subsidiary Guarantor                     By:         Name:      
Title:                     IMMUCOR GTI DIAGNOSTICS HOLDING COMPANY,     as a
Subsidiary Guarantor                     By:         Name:       Title:        
            SIRONA GENOMICS, INC.,     as a Subsidiary Guarantor                
    By:         Name:       Title:  

  

 
[SIGNATURE PAGE TO AMENDMENT NO. 6]

--------------------------------------------------------------------------------

 

 

  CITIBANK, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender    
                By:         Name:       Title:                     CITIBANK,
N.A., as a Revolving Credit Lender,                     By:          Name:      
Title:                     JPMORGAN CHASE BANK, N.A., as a Revolving Credit
Lender,                     By:          Name:        Title:                    
UBS AG, STAMFORD BRANCH, as a Revolving Credit Lender,                     By: 
        Name:       Title:                     By:         Name:       Title:  

  

 
[SIGNATURE PAGE TO AMENDMENT NO. 6]

--------------------------------------------------------------------------------

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Credit Lender,              
      By:         Name:       Title:                     By:         Name:     
  Title:                     ROYAL BANK OF CANADA, as a Revolving Credit Lender,
                    By:         Name:       Title:  

 

 
[SIGNATURE PAGE TO AMENDMENT NO. 6]

--------------------------------------------------------------------------------

 

 

Annex A

 

Revolving Credit Commitments

 

(1) From the Amendment No. 6 Effective Date through August 18, 2018:

 

Lender

Dollar Revolving Credit

Commitment

Alternative Currency

Revolving Credit

Commitment

 

 

Citibank, N.A.

 

$10,000,000

 

$10,000,000

   

JPMorgan Chase Bank, N.A.

 

$10,000,000

 

$10,000,000

   

UBS AG, Stamford Branch

 

$10,000,000

 

$10,000,000

   

Deutsche Bank AG New York Branch

 

$5,000,000

 

$5,000,000

   

Royal Bank of Canada

 

$5,000,000

 

$5,000,000

   

Total:

 

$40,000,000

 

$40,000,000

 

 

 

(2) From August 19, 2018 through February 18, 2019:

 

 

Lender

 

Dollar Revolving Credit

Commitment

Alternative Currency

Revolving Credit

Commitment

 

 

Citibank, N.A.

 

$8,750,000

 

$8,750,000

   

JPMorgan Chase Bank, N.A.

 

$8,750,000

 

$8,750,000

   

UBS AG, Stamford Branch

 

$8,750,000

 

$8,750,000

   

Deutsche Bank AG New York Branch

 

$4,375,000

 

$4,375,000

   

Royal Bank of Canada

 

$4,375,000

 

$4,375,000

   

Total:

 

$35,000,000

 

$35,000,000

 

 

 

(3) From February 19, 2019 through August 18, 2019:

 

 

Lender

 

Dollar Revolving Credit

Commitment

Alternative Currency

Revolving Credit

Commitment



 

Citibank, N.A.

 

$7,500,000

 

$7,500,000

   

JPMorgan Chase Bank, N.A.

 

$7,500,000

 

$7,500,000

   

UBS AG, Stamford Branch

 

$7,500,000

 

$7,500,000

   

Deutsche Bank AG New York Branch

 

$3,750,000

 

$3,750,000

   

Royal Bank of Canada

 

$3,750,000

 

$3,750,000

   

Total:

 

$30,000,000

 

$30,000,000

 

   

 
Annex A-1

--------------------------------------------------------------------------------

 

  

(4) From August 19, 2019 to February 19, 2020:

 

 

Lender

 

Dollar Revolving Credit

Commitment

Alternative Currency

Revolving Credit

Commitment

 

 

Citibank, N.A.

 

$6,250,000

 

$6,250,000

   

JPMorgan Chase Bank, N.A.

 

$6,250,000

 

$6,250,000

   

UBS AG, Stamford Branch

 

$6,250,000

 

$6,250,000

   

Deutsche Bank AG New York Branch

 

$3,125,000

 

$3,125,000

   

Royal Bank of Canada

 

$3,125,000

 

$3,125,000

   

Total:

 

$25,000,000

 

$25,000,000

 

 

 

Annex A-2